DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0070029 (Moeneclaey).
	For claim 1, Moeneclaey teaches a circuit comprising: a laser diode (fig. 3, 102, [0027]); and a switched-capacitance charge pump coupled to control the laser diode (fig. 3, 306/308).
For claim 3, Moeneclaey teaches the charge pump comprises a capacitor having a capacitance in the range from 10 to 800 pF ([0042]).
	For claim 4, Moeneclaey teaches the charge pump comprises a capacitor (fig. 3, 308) and a switching circuit (fig. 3, 306) capable of triggering a charge and discharge of the capacitor ([0037]-[0038]).
For claim 5, Moeneclaey teaches the switching circuit comprises a first switch (fig. 3, 306) coupling a first electrode of the capacitor (fig. 3, 308 inherently includes an 
For claim 9, Moeneclaey teaches wherein the switching circuit further comprises a second switch for balancing the charges of the laser diode (fig. 3, 312).
For claim 10, Moeneclaey teaches the second switch (fig. 3, 312) has a first terminal (fig. 3, 312, lower terminal) coupled to a cathode of the laser diode (fig. 3, VCSEL 102 cathode, [0032]) and a second terminal (fig. 3, 312 upper terminal) coupled to a power supply terminal (fig. 3, VSS via 302 and 306).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0070029 (Moeneclaey).
Fore claim 2, Moeneclaey does not explicitly teach the charge pump is capable of emitting current pulses at a frequency in the range from 10 to 800 MHz. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimum pulse frequency including in the range from 10 to 800 MHz in order to optimize optical pulse output frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner takes .
Claims 6-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0070029 (Moeneclaey) in view of US 2006/0285564 (Kyogoku).
For claim 6, Moeneclaey teaches the switch (fig. 3, 306) is coupled to a second electrode of the capacitor (fig. 3, 308 inherently includes electrodes coupling each side of the capacitor to the circuit and elements (including the switch) within the circuit either directly or indirectly)
Moeneclaey does not teach the details of switch (fig. 3, 306) or that the switching circuit further comprises an inverting circuit comprising an output terminal coupled to a second electrode of the capacitor. However, Kyogoku teaches a switch (fig. 1, AS) may be formed such that it includes an inverting circuit (fig. 2, INV1, [0093]) comprising an output terminal (fig. 2, output of INV connected to M15) with the advantage that it may be integrated into an integrated circuit (fig. 1, IC, [0061])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switch of Kyogoku including its inverting circuit as a simple substitution for the generic switch of Moeneclaey as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative switch with the advantage it can be integrated into an integrated circuit.  See MPEP 2143 I.B.
Using the switch of Kyogoku in place of the generic switch of Moeneclaey results in the inverting circuit comprising an output terminal coupled to a second electrode of 
For claim 7, Moeneclaey teaches the switching circuit is controllable by a pulse train (fig. 3 and fig. 4, Φ1, [0037]-[0038]).
For claim 8, Moeneclaey does not explicitly teach wherein pulses of the pulse train have a duty cycle in the range from 5 to 40%. However, claim scope is not limited by claim language that does not limit a claim to a particular structure.  The limitation “wherein pulses of the pulse train have a duty cycle in the range from 5 to 40%” does not structurally distinguish the claimed invention from the prior art.  It is therefore not given patentable weight.  See MPEP 2111.04.
	For claim 11, Moeneclaey and Kyogoku are further applied according to the rejection of claims 5 and 6 above.
Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0264076 (Moyer) in view of US 2006/0285564 (Kyogoku).
For claim 14, Moyer teaches a circuit for controlling a laser diode (fig. 3), the circuit comprising: 
a capacitor (fig. 3, Cd) with a first electrode (fig. 3, left side of Cd) configured to be coupled to the laser diode (fig. 3, D1, [0026], laser and first electrode are indirectly coupled to one another) and a second electrode (fig. 3, right side of Cd) configured to be coupled to control a diode switch (fig. 3, M1) that is coupled between the laser diode (fig. 3, D1) and a voltage node (fig. 3, 80, [0087]); 
DD).
Moyer does not teach an inverter comprising an output terminal coupled to the second electrode of the capacitor. However, Moyer does teach an additional switch (fig. 3, S2) comprising an output terminal  (fig. 3, right side S2) coupled (indirectly coupled) to the second electrode of the capacitor (fig. 3, right side of Cd).
Kyogoku teaches a switch (fig. 1, AS) may be formed such that it includes an inverting circuit (fig. 2, INV1, [0093]) comprising an output terminal (fig. 2, output of INV connected to M15) with the advantage that it may be integrated into an integrated circuit (fig. 1, IC, [0061])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switch of Kyogoku including its inverting circuit as a simple substitution for the generic switch (S2) of Moyer as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative switch with the advantage it can be integrated into an integrated circuit.  See MPEP 2143 I.B.
Using the switch of Kyogoku in place of the generic switch (S2) of Moyer results in the inverter output terminal being coupled to the second electrode of the capacitor (Moyer, fig. 3, right side of Cd will be coupled to the output terminal of INV1 albeit indirectly).
For claim 15, the combination does not teach the capacitor has a capacitance in the range from 10 to 8oo pF. However, the examiner takes official notice that the capacitance that it was well-known in the art before the effective filing date of the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 16, Moyer teaches the switch (fig. 3, SW3) and the additional switch (fig. 3, S2 which includes the inverter in the combination) are configured to receive a pulse train (fig. 3, 44-2 and 44-3, [0032]).
For claim 17, Moyer does not explicitly teach wherein pulses of the pulse train have a duty cycle in the range from 5 to 40%. However, claim scope is not limited by claim language that does not limit a claim to a particular structure.  The limitation “wherein pulses of the pulse train have a duty cycle in the range from 5 to 40%” does not structurally distinguish the claimed invention from the prior art.  It is therefore not given patentable weight.  See MPEP 2111.04.
For claim 18, Moyer teaches a circuit (fig. 3) comprising: 
a laser diode having first and second terminals (fig. 3, D1, top and bottom terminals); 
a first switch (fig. 3, M1) having a current path coupled between the second terminal of the laser diode (M1, bottom terminal) and a reference voltage node (fig. 3, 80); 
a capacitor (fig. 3, Cd) with a first electrode (fig. 3, left side of Cd) coupled to the first terminal of the laser diode (fig. 3, D1, [0026], first terminal of laser and first 
a second switch (fig. 3, SW3) coupled between the first electrode of the capacitor (left side of Cd) and a power supply terminal(fig. 3, Vdd).
Moyer does not teach an inverter comprising an output terminal coupled to the second electrode of the capacitor. However, Moyer does teach an additional switch (fig. 3, S2) comprising an output terminal (fig. 3, right side S2) coupled (indirectly coupled) to the second electrode of the capacitor (fig. 3, right side of Cd).
Kyogoku teaches a switch (fig. 1, AS) may be formed such that it includes an inverting circuit (fig. 2, INV1, [0093]) comprising an output terminal (fig. 2, output of INV connected to M15) with the advantage that it may be integrated into an integrated circuit (fig. 1, IC, [0061])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the switch of Kyogoku including its inverting circuit as a simple substitution for the generic switch (S2) of Moyer as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative switch with the advantage it can be integrated into an integrated circuit.  See MPEP 2143 I.B.
Using the switch of Kyogoku in place of the generic switch (S2) of Moyer results in the inverter output terminal being coupled to the second electrode of the capacitor (Moyer, fig. 3, right side of Cd will be coupled to the output terminal of INV1 albeit indirectly).

For claim 19, Moyer teaches a third switch (fig. 3, S1) having current path (fig. 3, through at least Rin) coupled between the power supply terminal (fig. 3, Vdd in 46) and the second terminal of the laser diode (fig. 3, bottom of D1).
For claim 20, the combination does not explicitly teach “wherein the first switch is configured to receive current pulses at a frequency in the range from 10 to 8oo MHz from the inverter.” However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimum pulse frequency including in the range from 10 to 800 MHz in order to optimize optical pulse output frequency, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Examiner takes official notice that current pulse frequency was a well-known results effective variable before the effective filing date of the claimed invention determining optical pulse frequency which determines transmission rates.
For claim 21, the combination does not teach the capacitor has a capacitance in the range from 10 to 8oo pF. However, the examiner takes official notice that the capacitance that it was well-known in the art before the effective filing date of the claimed invention that the capacitance was a results effective variable determining the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Moeneclaey cited above represents the closest prior art of record; However, Moeneclaey does not teach the additional limitations of claims 12 and 13 and there is no clear suggestion or motivation to modify the prior to meet the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Michael Carter/Primary Examiner, Art Unit 2828